UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Form 8-K Current Report Pursuant to Section 13 or 15(d) of the Securities Act of 1934 Date of Report (Date of earliest event reported): October 4, 2016 Ocean Power Technologies, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation) 001-33417 (Commission File Number) 22-2535818 (I.R.S. Employer Identification No.) 1590 Reed Road Pennington, New Jersey (Address of principal executive offices) ( Zip Code) (609) 730-0400 (Registrant’s telephone number, including area code) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [ ]Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) [ ]Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) [ ]Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14-2(b)) [ ]Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CRF 240.133-4(c)) Item 8.01 Other Events. On October 4, 2016, Ocean Power Technologies, Inc. issued a press release announcing the successful completion of the pre-requisite stage gate review with Mitsui Engineering and Shipbuilding, operational performance validation for two PB3 PowerBuoys currently deployed off the New Jersey coast, and a significant milestone in the power take-off (PTO) accelerated life testing. A copy of the press release is filed herewith as Exhibit 99.1. Item 9.01 Financial Statements and Exhibits. Exhibits *99.1Press release dated October 4, 2016. * Filed herewith. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. Ocean Power Technologies, Inc. Dated: October 4, 2016 /s/ George H. Kirby George H. Kirby President and Chief Executive Officer Exhibit Index *99.1 Press release dated October 4, 2016. * Filed herewith.
